 In the Matter of S. Y. W. HOSIERYMILLS,INC.andAMERICANFEDERATION OF HOSIERYWORKERS, NORTH CAROLINADISTRICTCase No. C-823.-DecidedApril 14,1939HalfHoseManufacturingIndustry-Interference, Restraint,and Coercion:expressed opposition to labor organization; threat todischarge employees joiningunion-Discrimination:discharge for unionactivity ;to discourage membershipinunion-Reinstatement Ordered:dischargedemployee-Back Pay:awarded.Mr. Charles Y. Latimer,for the Board.Cooper, Curlee d Sanders,byMr. Thomas D. Cooper,of Burling-ton, N. C., for the respondent.Mr. Frank J. Ward,of Burlington, N. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by American Federation of Hosiery Work-ers,North Carolina District, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the Regional Di-rector for the Fifth Region (Baltimore, Maryland), issued its com-plaint dated May 6, 1938, against the S. Y. W. Hosiery Mills, Inc.,Burlington, North Carolina, the respondent herein, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) andSection ,2 (6) and (7) of the National Labor Relations Act, 49, Stat.449, herein called the Act.Copies of the complaint and accompanyingnotice of hearing were duly served upon the respondent and upon theUnion.Concerning the unfair labor practices, the complaint alleged, insubstance, that (1) the respondent terminated the employment ofE. L. Ferguson and refused to reinstate him thereafter for the reasonthat he engaged in organizational activities on behalf of the Union,and that (2) the respondent at various times made speeches hostile tothe membership of its employees in, and their affiliation with, a labororganization, thus discouraging membership in the Union.On May12 N. L. R. B., No. 36.251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARD18,1938, the respondent filed an answer to the complaint, denying thatitsmanufacturing activities are interstate in nature and that it had en-gaged in the alleged unfair labor practices.Pursuant to a notice and amended notice, duly served upon therespondent and the Union, a hearing was held on May 27, 1938, atGraham, North Carolina, before William R. Ringer, the Trial Exam-iner duly designated by the Board.The Board and the respondentwere represented by counsel, and the Union by its representative, andall participated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingupon the issues was afforded all parties.At the close of the Board'scase, the respondent moved to dismiss the complaint on the groundthat the Board lacked jurisdiction.The motion was denied at the closeof the hearing.At the conclusion of the hearing, counsel for the Boardmoved to conform the pleadings to the proof.The motion wasgranted.During the course of the hearing, the Trial Examiner madeseveral rulings on other motions and on objections to the admission ofevidence.The Board has reviewed all the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On July 22, 1938, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon all parties, finding thatthe respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act, and recommending that the re-spondent cease and desist therefrom and, affirmatively, offer full rein-statement with back pay to the individual named in the complaint ashaving been discriminated against.Neither the respondent nor theUnion filed exceptions to the Intermediate Report.Although offeredan opportunity to apply for oral argument before the Board and forpermission to file briefs, neither so applied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a North Carolina corporation engaged in the busi-ness of manufacturing half hose at its plant in Burlington, NorthCarolina.Approximately 20 per cent of the raw materials used bythe respondent are shipped to its plant from points outside the State.The respondent deals exclusively with a sales agent in New YorkCity, who purchases all its finished products and furnishes it withshipping instructions.Approximately 100 per cent of the finishedproducts are thus shipped to States other than North Carolina.The S.Y.W. HOSIERY MILLS, INC.253respondent employs an average of 125 employees and does an annualbusiness of $215,000.U. THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, North Carolina District,is a labor organization affiliated with the Textile Workers OrganizingCommittee of the Committee for Industrial Organization. It admitstomembership all production workers in the respondent's plant, ex-cluding supervisors and clerical employees.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionEarly in October 1937 the Union commenced organization activitiesamong the respondent's employees. The employees, who were paid ona piece-rate basis, customarily congregated in a variety store acrossthe street from the respondent's plant when work was slack. Follow-ing the advent of the Union, the employees who thus spent their sparetime discussed union organization among other things.On October19, 1937, Fowler, a foreman in the knitting department, approached agroup of employees who had just come out of the store and announced,"Join the damned Union, and I will fire every damned one of you thatdoes when I find it out." Several months later the respondent issueda rule forbidding its employees from congregating at the store duringworking hours.During the period of union organization, W. A. Shoffner, presidentof the respondent, sought to discourage Edward L. Ferguson, the mostactive union member in the plant, from continuing his union activity.According to Ferguson and several witnesses who overhead the state-ment, Shofiner stated that "John L. Lewis was a man who was more orless using the people as suckers, and that he was getting rich fromthis."Shoffner did not deny having made this statement.We find that by the foregoing acts of its supervisory employees therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.B. The dischargeEdward L. Fergusonhad been employed by the respondent sinceFebruary 1934 and at the time of his discharge was earning from $12to $14 a week as a hose border. Ferguson joined the Union on Octo-ber 15,1937, and shortly thereafter became a member of its organizingcommittee.He was active in soliciting members for the Union andduring the months of November and December succeeded in persuad-ing about 60 of his fellow employees to join. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDFerguson was discharged on January 21, 1938, by his foreman,Lindley, who offered no reason for the termination of employment butmerely told the former that he was sorry.On the same day a newemployee was hired to take Ferguson's place. Shortly thereafter,Shoffner told an Examiner for the Board that Ferguson was dischargedbecause business was slack.At the hearing both Lindley and Shoffner testified that Fergusonwas a competent employee and that his work had always been satis-factory.According to Lindley, Ferguson was discharged, despite hiscompetence, because he complained about work he was told to perform.The only instance in the record of such complaint occurred in De-cember 1937, when Ferguson had been transferred under protest tothe boiler room where for several weeks he was compelled to workfrom 9 to 18 hours a day, although he was paid for only 8 hours perday of such work. The respondent, however, did not assign as a reasonfor the discharge Ferguson's protest against this transfer, nor didLindley cite any instances of his alleged complaints.Moreover, Fer-guson's testimony that the respondent never warned him that his atti-tude toward his work was unsatisfactory, remained unrefuted in therecord.It is apparent that Ferguson was discharged because of his unionactivity.As described above, he was the most outstanding memberof the Union and had succeeded in soliciting about 50 per cent of therespondent's employees to join the Union.Moreover, shortly beforehis discharge, Shoffner sought to discourage his union activities.Theexplanation advanced to the Board's Examiner for Ferguson's dis-charge was patently untrue and rejected by the respondent at thehearing.The reason advanced at the hearing is unsupported by con-vincing evidence.We find that the respondent in discharging Ferguson discriminatedin regard to his tenure of employment, thereby discouraging member-ship in the Union and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMER)DEThe activities of the respondent set forth in Section III above, oc-curring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce. S.Y.W. HOSIERYMILLS, INC.255V.TAE REMEDYHaving found that the respondent discriminatorily discharged Ed-ward L. Ferguson, we shall order the respondent to offer him immedi-ate reinstatement to his former position and to make him whole forany loss of pay he has suffered by reason of his discharge by paymentto him of a sum equal to the amount which he normally would haveearned as wages from the date of his discharge to the date of theoffer of reinstatement, less his net earnings 1 during said period.Weshall also order the respondent to cease and desist from its unfair laborpractices.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAW1.American Federation of Hosiery Workers, North Carolina Dis-trict, is a labor organization, within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the tenure of employment of Ed-ward L. Ferguson, thereby discouraging membership in AmericanFederation of Hosiery Workers, North Carolina District, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-1By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and SawmillWorkers Union, Local2590,S N L. R. B. 440.Monies received for work performed upon Federal,State, county,municipal, or otherwork-relief projects are not deductible as "net earnings,"but as provided in the Orderbelow, shall be deducted and paid over to the appropriate fiscal agency of the Federal,State, county,municipal,or other government or governments which supplied the fundsfor said work-relief projects. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDent, S. Y. W. Hosiery Mills, Inc., Burlington, North Carolina, andits officers, agents, successors, and assigns, shall :1.Cease and desist :(a)From discouraging membership in American Federation ofHosiery Workers, North Carolina District, or any other labor organi-zation of its employees by discriminating in regard to hire or tenureof employment or any term or condition of employment;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Edward L. Ferguson immediate and full reinstatementto his former position, without prejudice to his seniority and otherrights and privileges;(b)Make whole said Edward L. Ferguson for any loss of pay hehas suffered by reason of his discharge, by payment to him of a sumof money equal to that which he would normally have earned as wagesduring the period from the date of his discharge to the date of suchoffer of reinstatement, less his net earnings during said period; de-ducting, however, from the amount otherwise due to him monies re-ceived by him during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay overthe amount so deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(c)Post immediately and keep posted for a period of at least sixty(60) consecutive days from the date of posting, notices in conspicuousplaces throughout the plant, stating that the respondent will ceaseand desist in the manner set forth in 1 (a) and (b), and that it willtake the affirmative action set forth in 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.